Title: To Thomas Jefferson from George Corbin, 31 May 1781
From: Corbin, George
To: Jefferson, Thomas


        
          Sir
          Accomack 31st. of May 1781
        
        The danger and difficulty of sending a cross the Bay, have prevented me from informing before this, the particular situation of Affairs in this County.
        Our draft was appointed the 23d. ulto., but the disaffected (encouraged by the example of Northampton) about two hundred in number appeared in order to prevent it by force. Being informed  of their design, I was prepared to meet them on their own ground, having previously ordered out a party of chosen men with a field peice to attend near the place appointed for the draft. But upon consideration I was of opinion that it would be impolitic to make use of force, as I found by enquiry many men who had always been accounted honest good citizens mislead by false representations from the disaffected, might by cool reasoning be set right again. I therefore postponed the draft for two days, and promised myself with the assistance of others that the people might be reasoned to their duty: however [goo]d that reason altho’ it quieted the minds of the greater part of the rioters [who] appeared the first day, yet a considerable number were still determined the second day to oppose it at the risque of their lives; therefore thought it prudent to inform the people that I would a second time put of the draft, but was under a necessity of returning those soldiers for the War, who had opposed it, and requested them to give in their names to a person appointed to list them, which a number of them to the amount of twenty or upwards accordingly did; these with a few others equally guilty were adjudged the day following by a court martial to be soldiers during the war. Several others have since been discovered who were concerned but concealed their arms in the woods to prevent suspition. Those who appeared to head the mob the first day were John Custis (sea side) and William Garrison, but upon reasoning with them, they left the mob and seemed sorry for what they had done; however penitent they might be, I yet view them as the most dangerous persons concerned being the only persons of property amoungst them. I was induced to adopt mildness rather than force for the following reasons: From the detached situation of this County aid or Supplies of any kind could not be expected from the State; nor could we expect it from our neighbours the Marylanders, who would generally rejoice at our distress, and many of them rather plunder than assist us; The enemy’s barges continually hovering around our sea and bay coasts, threatening to burn and plunder all who should oppose their wicked designs; The disaffected daily increasing by their clandestine trade with the british at Portsmouth, their threats thrown out against all who shall fail to apply for protection, and accept the profered mercy in the british Proclamations, which have been very industerously and artfully circulated and enforced; and I may add the exhausted state of our magazine. For these reasons I forced moderation on the friends to the State, tho’ much against the inclination of many of them, least the contrary should be productive of the general ruin  of both parties, without gaining the least advantage to our Independence.
        Several inhabitants of this county living near the water have been lately plundered even to the cloths on their backs, and their houses burnt to ashes. This has occasioned an address from the principle inhabitants of this shore to the commanding officer of the continental forces desiring his influence to prevent a mode of war so cruel and inhuman, as we are taught to believe that those barge gentry who are the authors of this mischief have no such commission being confined to high water mark. We think by a representation of facts (established by affidavits) through a proper chanel to the british commanding officer to whom they are amenable, might prevent in future such acts of cruelty. The field officers of this Shore have also requested if it can be consistent with the good of the State to order the men raided by their counties under a proper officer to be stationed for their defence. This guard, tho’ small, aided by volunteers, and a barge of fifty feet long mounting one six and two four pound cannon with swivels and muskets and fifty men, which I hope will be compleat in fifteen days, will be sufficient to protect us against the insults we are daily experiencing, should we get assistance from no other quarter. Since the enemy came last to this bay, have been obliged to station guards on the inlets on the bay coast, and am under the necessity of asking for the public money and Stores in the county for their support, as public credit with us is entirely dead, and our paper currency almost in the same condition. The military Stores of the Accomack and Diligence Gallies are not sold, it being the opinion of the Gentlemen Commissioners and myself that they would be more useful to the State, than their produce in money if sold. Some of these I must beg the liberty of equiping the barge with.
        I have also taken the liberty of lending to the State of Maryland one of the large guns belonging to the Accomack, and the two nine pounders from the fort on Wollop’s Island to arm a barge building at Snow-Hill, which is 65 feet straight, this and ours are to cruize in consort for the protection of the eastern Shore of Maryland and Virga.—Tho’ I hope the liberty I have, and must take with the public money and Stores, will be fully authorised by necessity.
        The Gentlemen who have generously undertaken the Barge desire, if it is not inconsistend, that the necessary Commissions and Bonds blank for the Captain and two Lieutenants may be inclosed to me, or the commanding Officer of the County with directions for  the due execution thereof, with what fees, if any should be taken, as soon as possible.
        You will please observe from the Clerk’s certificate inclosed that several vancancies have happened in the Militia, and that Commissions are desired for those recommended; the appointment of Col. Cropper as County Lieutenant meets not only mine but the entire approbation of every field officer of the county, as he is warmly attached to his country, an[d ha]d the experience of two years service and upwards in the Con[tinen]tal army. Perhaps your excellency will wonder why I have not incl[osed] my Commission as county Lieutenant, having resigned; you will please be informed that on the death of Col. S. Simpson, which happened in the begining of the year 1777, the Court was pleased to recommend me, but as I was of a weak constitution, and by no means capable of filling so important a commission, I would not suffer my recommendation to be sent over, but was determined to serve the County to the best of my ability, untill some person more equal to the task should be proposed by the Court, this I flattered myself would happen soon, but to my great disappointment did not take place untill Mar. last, so have not, nor never had, any Commission as County Lieutenant but acted under the Court’s recommendation, and the Commission I then had as Colonel to the first Battalion. We have had several late arrivals on our shore from the west Indies, but no news, by them. Pardon me for having Called your attention so long from matters of greater importance. I am Your most obedt. humbl. Servt.,
        
          Geo. Corbin
        
      